Alexander, J.
(concurring) — I agree with the dissent that a stipulation to an exceptional sentence is not a substantial and compelling reason justifying imposition of a sentence outside the standard range. While the State and a defendant may certainly stipulate to facts that may support the finding of a reason for an exceptional sentence, the parties cannot by their stipulation bind the sentencing judge to make such a finding.
*314I nevertheless agree with the majority that we should affirm the sentence imposed here on Breedlove. I reach this conclusion because Breedlove waived his right to appellate review of the sentence by requesting the sentence that was imposed. As the majority notes, the record clearly establishes that Breedlove acted intelligently, voluntarily, and knowingly when he agreed to have the sentencing court sentence him to a term of 20 years. For that reason, he may not now bp heard to quarrel with the sentencing court’s embracing of a result he invited.
Durham and Talmadge, JJ., concur with Alexander, J.